DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 9, 12, 13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacala (US 20220035011).
Re claim 1: Pacala teaches a method (fig. 10, 11 and 12) comprising: deactivating one or more light emitters (316) (fig. 3) within a light detection and ranging (lidar) device (abstract, fig. 3) during a firing cycle (paragraph 103, ranging cycle, paragraph 33, 40, 44 and 60-64); and identifying whether interference (cross-talk, paragraph 65-67) is influencing measurements made by the lidar device (abstract, fig. 1 and 3), wherein identifying whether interference is influencing measurements made by the lidar device (abstract, fig. 1 and 3) comprises determining, for each light detector (334) of the lidar device (abstract, fig. 1 and 3) that is associated with the one or more light emitters (316) deactivated during the firing cycle (paragraphs 102-108, 40 and 60-64), whether a light signal was detected during the firing cycle (paragraphs 91-99, 102-108, 40 and 60-64, the system starts normal detection with activating light emitters 316 together or alternatively, then shuts them off/or  to determine interference, cross-talk, then modifies the firing cycle to compensate for interference from external LIDAR).
Re claim 2: Pacala teaches the method, further comprising pseudo-randomly selecting the one or more light emitters (316) within the lidar device to deactivate during the firing cycle (shots, paragraphs 74-87, with the identifying of cross-talk/interference, paragraphs 91-108, paragraph 40 activating/deactivating only certain light emitters 316, reducing interference/cross-talk).
Re claim 5: Pacala teaches the method, further comprising selecting the one or more light emitters (316) within the lidar device to deactivate during the firing cycle based on one or more regions of disinterest (paragraph 33, 40, 44 and 61, to have scanning of a region activation of a subset of emitters then deactivation of the subset occurs, the disinterested portion of the region is the region that has been already scanned/illuminated, also illuminating in a particular direction).
Re claim 9: Pacala teaches the method, wherein the light emitters (316) that are deactivated during the firing cycle are contiguously positioned across an array of light emitters within the lidar device (paragraph 33, 40, 44 and 61, subsets are activated the rest are deactivated next together in sequence, shots, paragraphs 74-87, with the identifying of cross-talk/interference, paragraphs 91-108, paragraph 40 activating/deactivating only certain light emitters 316, reducing interference/cross-talk).
Re claim 12: Pacala teaches the method, further comprising placing the lidar device or an associated vehicle into a degraded-state mode when interference is identified as influencing measurements made by the lidar device (paragraph 105, when interference is identified the type of mode the LIDAR is in is switched to compensate for the interference that was identified).
Re claim 13: Pacala teaches the method, wherein the lidar device is one of a plurality of lidar devices within a fleet of lidar devices, and wherein identifying whether interference is influencing measurements made by the lidar device further comprises determining whether another lidar device within the fleet of lidar devices is influencing measurements made by the lidar device (paragraphs 101-108, crosstalk caused by other LIDARs in the region is identified and compensated for).
Re claim 15: Pacala teaches the method, further comprising identifying that an interference detection process should be executed (paragraph 102-108).
Re claim 17: Pacala teaches the method, wherein identifying that the interference detection process should be executed comprises receiving an instruction to execute the interference detection process (paragraphs 102-108).
Re claim 18: Pacala teaches the method, wherein the light emitters of the lidar device transmit light signals with wavelengths of about 905 nm, about 940 nm, or about 1550 nm (paragraph 57, NIR light emitters, 800nm to 2500nm, and each of these values fall within this range).
Re claim 19: Pacala teaches a light detection and ranging (lidar) device (abstract) comprising: an array of light emitters (316/325, paragraph 56); an array of light detectors (334, paragraph 56), wherein each of the light detectors (paragraph 56) is associated with one or more light emitters (316) in the array of light emitters (paragraph 56, 325 associated with 334); and a controller (204) configured to: cause one or more light emitters in the array of light emitters to be deactivated during a firing cycle (paragraph 103, ranging cycle, paragraph 33, 40, 44 and 60-64, activating/deactivating subsets, turn on and off); and identify whether interference (cross-talk, paragraph 65-67) is influencing measurements made by the lidar device (abstract, fig. 1, 2 and 3), wherein identifying whether interference is influencing measurements made by the lidar device comprises determining, for each light detector (334) of the lidar device that is associated with the one or more light emitters deactivated during the firing cycle (paragraphs 102-108, 40 and 60-64), whether a light signal was detected during the firing cycle (paragraphs 91-99, 102-108, 40 and 60-64, the system starts normal detection with activating light emitters 316 together or alternatively, then shuts them off/or  to determine interference, cross-talk, then modifies the firing cycle to compensate for interference from external LIDAR).
Re claim 20: Pacala teaches a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor (see fig. 2, paragraphs 41-50, memories and processors running instructions to perform the method), perform a method (fig. 10, 11 and 12) comprising: causing one or more light emitters (316) (fig. 3) within a light detection and ranging (lidar) device (abstract, fig. 3) to be deactivated during a firing cycle (paragraph 103, ranging cycle, paragraph 33, 40, 44 and 60-64); and identifying whether interference (cross-talk, paragraph 65-67) is influencing measurements made by the lidar device (abstract, fig. 1 and 3), wherein identifying whether interference is influencing measurements made by the lidar device (abstract, fig. 1 and 3) comprises determining, for each light detector (334) of the lidar device (abstract, fig. 1 and 3) that is associated with the one or more light emitters (316) deactivated during the firing cycle (paragraphs 102-108, 40 and 60-64), whether a light signal was detected during the firing cycle (paragraphs 91-99, 102-108, 40 and 60-64, the system starts normal detection with activating light emitters 316 together or alternatively, then shuts them off/or  to determine interference, cross-talk, then modifies the firing cycle to compensate for interference from external LIDAR).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 20220035011) in view of Gong et al. (US 20210149028).
Re claim 3: Pacala teaches the method, further comprising pseudo-randomly selecting the one or more light emitters (316) within the lidar device to deactivate during the firing cycle (shots, paragraphs 74-87, with the identifying of cross-talk/interference, paragraphs 91-108, paragraph 40 activating/deactivating only certain light emitters 316, reducing interference/cross-talk), but does not specifically teach wherein pseudo-randomly selecting the one or more light emitters within the lidar device to deactivate during the firing cycle comprises generating a pseudorandom sequence using a linear shift register, a feedback shift register, or a cryptographic circuit. Gong teaches controlling light sources (120/121/122, paragraph 88) in a pseudorandom selection comprising a pseudorandom sequence using a linear shift register, a feedback shift register, or a cryptographic circuit (350) (paragraph 24, 108 and 131). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a linear feedback shift register similar to Gong with the pseudorandom selectivity of Pacala in order to supply a pseudorandom pattern to the light emitters providing for reducing interference caused by outside light sources/emitters.
Re claim 14: Pacala teaches the method, wherein identifying whether interference is influencing measurements made by the lidar device comprises determining whether different light source signals are influencing measurements made by the lidar device (paragraphs 91-108, crosstalk caused by other LIDARs in the region is identified and compensated for), but does not specifically mention a malicious light source. Gong teaches different types on light emitters, where some may be malicious light sources influencing measurements (paragraphs 38-41, 108, 127, 128). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least one type of interfering light source determined in Pacala be a malicious type of light source as noted in Gong in order to remove or run a different mode for the LIDAR system to compensate or reduce the effects of the malicious light source providing for higher quality measurements.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 20220035011) as modified by Gong et al. (US 20210149028) as applied to claim 3 above, and further in view of Horvath et al. (WO 2016091625).
Re claim 4: Pacala as modified by Gong teaches wherein pseudo-randomly selecting the one or more light emitters (Pacala, 316, Gong, 120/121/122) within the lidar device to deactivate during the firing cycle comprises generating a pseudorandom sequence (Pacala, shots, paragraphs 74-87, with the identifying of cross-talk/interference, paragraphs 91-108, paragraph 40 activating/deactivating only certain light emitters 316, reducing interference/cross-talk, Gong, paragraph 24, 108 and 131) using a linear shift register, a feedback shift register, or a cryptographic circuit (Gong, 350) (Gong, paragraph 24, 108 and 131) by way of a computing system (Pacala, paragraphs 49 and 50) used to control a vehicle associated with the LIDAR device (Pacala, paragraphs 49 and 50), but does not specifically teach wherein the linear shift register, the feedback shift register, or the cryptographic circuit generates the pseudo-random sequence using a seed, and wherein the seed is provided by the computing system. Horvath teaches wherein a linear shift register, a feedback shift register, or a cryptographic circuit generates a pseudo-random sequence using a seed, and wherein the seed is provided by a computing system (paragraph 45 and 78). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the computing system of Pacala as modified by Gong issue a seed to the linear feedback shift register similar to Horvath in order to have communication and control of the LIDAR system and vehicle with the LIDAR system allowing for more efficient and safe management of an autonomous vehicle. 

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 20220035011) in view of Vets (US 20210096262).
Re claim 6: Pacala teaches the method, further comprising selecting the one or more light emitters (316) within the lidar device to deactivate during the firing cycle based on one or more regions of disinterest (paragraph 33, 40, 44 and 61, to have scanning of a region activation of a subset of emitters then deactivation of the subset occurs, the disinterested portion of the region is the region that has been already scanned/illuminated, also illuminating in a particular direction), but does not specifically teach wherein at least one of the regions of disinterest is identified based on terrain near a vehicle associated with the lidar device. Vets teaches regions of disinterest is identified based on terrain near a vehicle associated with a lidar device (paragraph 25). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the light emitters of Pacala based on the terrain surrounding the vehicle similar to Vets in order to focus on a specific region of interest/disinterest to steer/control the vehicle providing for more accurate autonomous driving. 
Re claim 7: Pacala teaches the method, further comprising selecting the one or more light emitters (316) within the lidar device to deactivate during the firing cycle based on one or more regions of disinterest (paragraph 33, 40, 44 and 61, to have scanning of a region activation of a subset of emitters then deactivation of the subset occurs, the disinterested portion of the region is the region that has been already scanned/illuminated, also illuminating in a particular direction), but does not specifically teach wherein at least one of the regions of disinterest is identified based on a direction of travel of a vehicle associated with the lidar device. Vets teaches wherein at least one of a regions of disinterest is identified based on a direction of travel of a vehicle associated with a lidar device (paragraph 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the light emitters of Pacala based on the direction of travel of the vehicle similar to Vets in order to focus on a specific region of interest/disinterest to steer/control the vehicle while also reducing the temperature of the LIDAR device providing for more accurate autonomous driving with a longer lasting design.
Re claim 8: Pacala teaches the method, further comprising selecting the one or more light emitters (316) within the lidar device to deactivate during the firing cycle based on one or more regions of disinterest (paragraph 33, 40, 44 and 61, to have scanning of a region activation of a subset of emitters then deactivation of the subset occurs, the disinterested portion of the region is the region that has been already scanned/illuminated, also illuminating in a particular direction), but does not specifically teach wherein at least one of the regions of disinterest is identified based on a point cloud previously generated using the lidar device. Vets teaches wherein at least one of regions of disinterest is identified based on a point cloud previously generated using a lidar device (paragraph 25). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the light emitters of Pacala based on the point cloud previously generated by the LIDAR similar to Vets in order to focus on a specific region of interest/disinterest to steer/control the vehicle providing for more accurate autonomous driving. 

8.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 20220035011).
Re claim 10: Pacala teaches deactivating the one or more light emitters (316) (fig. 3) within the light detection and ranging (lidar) device (abstract, fig. 3) during the firing cycle (paragraph 103, ranging cycle, paragraph 33, 44, 40 and 60-64), but does not specifically teach wherein the light emitters that are deactivated during the firing cycle represent about 10% of a total number of light emitters within the lidar device. Without showing criticality of having the deactivated light emitters represent about 10 percent of the light emitters, one of ordinary skill in the art would understand that Pacala already teaches turning on and off subsets of light emitters based on scanning or specific regions of interest (paragraphs 33, 40 and 47, at different times), therefore would select a desired numbered of activated and deactivated light emitters to cover a given region at a given time in order to have enough illumination to capture specific objects within the desired region providing for more efficient illumination of different regions and higher quality measurements of the object (MPEP, 2144.04, IV(A size/proportion) and VI(C rearrangement), 2144.05, II(A routine optimization)). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the deactivated light emitters of Pacala represent about 10 percent of the light emitters in order to have enough illumination to capture specific objects within a desired region providing for more efficient illumination of different regions and higher quality measurements of an object within those regions (MPEP, 2144.04, IV(A size/proportion) and VI(C rearrangement), 2144.05, II(A routine optimization)). 
Re claim 11: Pacala teaches deactivating the one or more light emitters (316) (fig. 3) within the light detection and ranging (lidar) device (abstract, fig. 3) during the firing cycle (paragraph 103, ranging cycle, paragraph 33, 44, 40 and 60-64), but does not specifically teach wherein the light emitters that are deactivated during the firing cycle represent about 50% of a total number of light emitters within the lidar device. Without showing criticality of having the deactivated light emitters represent about 50 percent of the light emitters, one of ordinary skill in the art would understand that Pacala already teaches turning on and off subsets of light emitters based on scanning or specific regions of interest (paragraphs 33, 40 and 47, at different times), therefore would select a desired numbered of activated and deactivated light emitters to cover a given region at a given time in order to have enough illumination to capture specific objects within the desired region providing for more efficient illumination of different regions and higher quality measurements of the object (MPEP, 2144.04, IV(A size/proportion) and VI(C rearrangement), 2144.05, II(A routine optimization)). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the deactivated light emitters of Pacala represent about 50 percent of the light emitters in order to have enough illumination to capture specific objects within a desired region providing for more efficient illumination of different regions and higher quality measurements of an object within those regions (MPEP, 2144.04, IV(A size/proportion) and VI(C rearrangement), 2144.05, II(A routine optimization)).

9.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 20220035011) in view of Akasu (US 5504570).
Re claim 16: Pacala teaches the method, further comprising identifying that an interference detection process should be executed and wherein the lidar device is one of a plurality of lidar devices within a fleet of lidar devices (paragraph 101-108, crosstalk caused by other LIDARs in the region is identified and compensated for), but does not specifically teach wherein identifying that the interference detection process should be executed comprises determining that the lidar device is within a threshold distance of another lidar device within the fleet of lidar devices. Akasu teaches wherein identifying that an interference detection process should be executed comprises determining that a lidar device is within a threshold distance of another lidar device within a fleet of lidar devices (col. 5, lines 34-67 and col. 6, lines 1-47, claim 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to identifying that the interference detection process should be executed comprises determining that the lidar device is within a threshold distance of another lidar device within the fleet of lidar devices similar to Akasu with the system of identifying of Pacala in order to ensure that LIDARS within a specific distance of the LIDAR device are causing interference in the measurements allowing the device to compensate or correct for such interference in the measured signal. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878